Name: Commission Regulation (EEC) No 31/93 of 8 January 1993 amending Regulation (EEC) No 920/92 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 5/ 18 Official Journal of the European Communities 9 . 1 . 93 COMMISSION REGULATION (EEC) No 31/93 of 8 January 1993 amending Regulation (EEC) No 920/92 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar apply for advance fixing of the agricultural conversion rate in question after having been declared successful tenderer in respect of the levy or refund for the quantity of sugar indicated in his tender ; whereas, in the case of the present tendering procedure, a derogation must be made from the said provisions, leaving the tenderer the option of applying for advance fixing of the agricultural conversion rate at the time when the application for the export certificate in question is lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3484/92 (2), and in particular Article 13 (2), Article 18 (5), Article 19 (4) and (7) and the second para ­ graph of Article 39 thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas Article 8 ( 1 ) of Commission Regulation (EEC) No 3819/92 of 28 December 1992 on detailed rules for determining and applying the agricultural conversion rates (4) provides that where agricultural conversion rates are fixed in advance, on application by the party concerned, on the terms referred to in the second subpa ­ ragraph of Article 6 ( 1 ) of Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be appiled for the purposes of the common agricultural policy (*), such application must be lodged at the same time as the submission of the tender as part of a tendering procedure ; whereas, for reasons specific to the sugar market, when an operator intends to take up the option of an advance fixing of an agricultural conversion rate, his decision shall be made only when the application for the export certificate in question is lodged ; whereas in practice he may only HAS ADOPTED THIS REGULATION : Article 1 Article 14 of Commission Regulation (EEC) No 920/92 (6) is replaced by the following : 'Article 14 If the tenderer intends to apply for advance fixing of the agricultural conversion rate under this standing invitation to tender, the provisions of the second indent of Article 8 (1 ) of Regulation (EEC) No 3819/92 (*) shall not apply. 0 OJ No L 387, 31 . 12. 1992, p. 17.' Article 2 This Regulation shall enter into force on 9 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. O OJ No L 353, 3 . 12. 1992, p. 8 . (3) OJ No L 75, 28. 3 . 1972, p. 5. O OJ No L 387, 31 . 12. 1992, p. 17. O OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 98, 11 . 4. 1992, p. 11 .